 

Exhibit 10.1

 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT, dated as of June 1, 2015 (this “Agreement”), is
made by Reven Housing REIT, Inc., a Maryland corporation (“Parent”), Reven
Housing GP, LLC, a Delaware limited liability company (“GP”) and Reven Housing
REIT OP, L.P., a Delaware limited liability partnership (“LP” and together with
Parent and GP, the “Parties”).

 

WHEREAS, Parent desires to transfer to GP 0.1% of the outstanding membership
interest in each of Reven Housing Georgia, LLC, a Delaware limited liability
company, Reven Housing Texas, LLC, a Delaware limited liability company, Reven
Housing Florida, LLC, a Delaware limited liability company, Reven Housing
Tennessee, LLC, a Delaware limited liability company and Reven Housing Florida
2, LLC, a Delaware limited liability company (collectively, the “Operating
Subsidiaries”);

 

WHEREAS, GP, upon the receipt of 0.1% of the outstanding membership interest in
each of the Operating Subsidiaries from Parent, desires to transfer to LP such
0.1% of the outstanding membership interest in each of the Operating
Subsidiaries; and

 

WHEREAS, Parent desires to transfer to LP 99.9% of the outstanding membership
interest in each of the Operating Subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual premises herein made, and in
consideration of the representations, warranties and covenants herein contained,
the parties hereto agree as follows:

 

SECTION 1:     Contributions.

 

(a)          On the terms and subject to the conditions set forth in this
Agreement, Parent hereby contributes, transfers, assigns and delivers to GP, and
GP hereby accepts the contribution, transfer and assignment from Parent of 0.1%
of the outstanding membership interests in each of the Operating Subsidiaries,
together with an undivided 0.1% interest in any other assets owned by Parent
(other than Parent’s equity interests in GP and LP), in exchange for 100% of the
outstanding membership interests of GP.

 

(b)          On the terms and subject to the conditions set forth in this
Agreement, (i) Parent hereby contributes, transfers, assigns and delivers to LP,
and LP hereby accepts the contribution, transfer and assignment from Parent of
99.9% of the outstanding membership interests in each of the Operating
Subsidiaries, together with any other assets then owned by Parent (other than
Parent’s equity interests in GP and LP), in exchange for 7,009,779.2 partnership
units of LP and (ii) Parent hereby assigns to LP, and LP hereby assumes and
agrees to pay, discharge and perform all outstanding liabilities of Parent.

 



 

 

 

(c)          On the terms and subject to the conditions set forth in this
Agreement, GP hereby contributes, transfers, assigns and delivers to LP, and LP
hereby accepts the contribution, transfer and assignment from GP of 0.1% of the
outstanding membership interests in each of the Operating Subsidiaries, together
with any other assets then owned by GP, in exchange for 7,016.8 partnership
units of LP.

 

SECTION 2: Representations and Warranties.

 

(a)          Authority. The Parties each have the requisite power and authority
to, and have each obtained all necessary corporate or limited liability company
approvals, as applicable, to execute and deliver this Agreement, to carry out
its obligations hereunder, and to consummate the transactions contemplated
hereby.

 

(b)          Ownership. Parent represents and warrants to GP and LP that it has
good and marketable title to the outstanding membership interests of each of the
Operating Subsidiaries and to its other assets, free and clear of any liens,
charges, pledges, security interests, adverse claims or other encumbrances, and
Parent is free to transfer good and marketable title to the outstanding
membership interests in each of the Operating Subsidiaries and to its other
assets.

 

SECTION 3:   Further Assurances. Each Party shall perform such acts, execute and
deliver such instruments and documents, and do all such things as reasonably
necessary to accomplish the transactions contemplated in this Agreement and/or
otherwise give effect to this Agreement.

 

SECTION 3: Miscellaneous.

 

(a)          Amendments and Waivers. Except as otherwise provided herein, no
modification, amendment or waiver of any provision hereof shall be effective
against the Parties unless such modification, amendment or waiver is approved in
writing by each party against whom such modification, agreement or waiver is to
apply. The failure of any party to enforce any provision of this Agreement or
under any agreement shall in no way be construed as a waiver of such provisions
and shall not affect the right of such party thereafter to enforce each and
every provision of this Agreement.

 

(b)          Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Parties and their respective
successors and assigns.

 

(c)          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule in any jurisdiction, such
provision will be ineffective only to the extent of such invalidity, illegality
or unenforceability in such jurisdiction, without invalidating the remainder of
this Agreement in such jurisdiction or any provision hereof in any other
jurisdiction.

 



 

 

 

(d)          Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, by all such counterparts taken together will constitute one and
the same Agreement.

 

(e)          Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

(f)          Complete Agreement. This Agreement embodies the complete agreement
and understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

(g)          Governing Law. All issues concerning the enforceability, validity
and binding effect of this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Delaware.

 

[Remainder of Page Intentionally Left Blank]

  

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Contribution Agreement
on the date and year first above written:

 

  REVEN HOUSING REIT, INC.,   a Maryland corporation       By: /s/ Thad L. Meyer
    Name: Thad L. Meyer     Title: Chief Financial Officer

 

  REVEN HOUSING REIT OP, L.P.,   a Delaware limited partnership   By: Reven
Housing GP, LLC   Its: General Partner       By: Reven Housing REIT, Inc.   Its:
Sole Member

 

  By: /s/ Thad L. Meyer     Name: Thad L. Meyer     Title: Chief Financial
Officer

 

  Reven Housing GP, LLC,   a Delaware limited liability company   By: Reven
Housing REIT, Inc.   Its: Sole Member

 

  By: /s/ Thad L. Meyer     Name: Thad L. Meyer     Title: Chief Financial
Officer

 



 

 